Title: From Thomas Jefferson to Barradelle, 21 February 1787
From: Jefferson, Thomas
To: Barradelle, M.



Paris. 21me. Fevrier. 87.

Devant faire incessamment, Monsieur, une longue voiage, mes occupations ne m’ont pas permis de repondre plutot à la lettre que vous m’avez fait l’honneur de m’ecrire. C’est vrai que j’avois trouvé votre Microscope superieure à toutes celles que j’avois vue. Mais avant de la voir, j’en avois acheté une à Londres, moins parfaite vraiment, mais qui suffit aux petites experiences d’une personne qui ne s’y est jamais beaucoup occupé, et qui actuellement, et pour des années à venir, ne pourra s’y occuper du tout. Ainsi, vous voyez Monsieur, que quoique votre instrument soit parfait dans son genre, ce ne pourroit m’etre actuellement d’aucune utilité: et l’acquisition entraineroit une sacrifice qui me seroit incommode dans ce moment. Dans tout autre cas je m’aurai preté bien volontiers à votre commodité, au desir de vous etre utile, et aux sentiments d’estime avec lesquels j’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,

Th: Jefferson

